 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PROFESSIONAL SOLUTIONS                             Case No. 1:19-cv-01605-NONE-SAB
     INSURANCE COMPANY,
12                                                      ORDER REQUIRING PLAINTIFF TO FILE
                    Plaintiff,                          PROOF OF SERVICE OR SHOW CAUSE
13                                                      WHY THIS ACTION SHOULD NOT BE
             v.                                         DISMISSED FOR FAILURE TO SERVE
14
     JOHN M. CARDOT, et al.,                            THREE-DAY DEADLINE
15
                    Defendants.
16

17

18          Professional Solutions Insurance Company (“Plaintiff”) filed this action on November 8,

19 2019, against John M. Cardot and Coleman & Horowitt LLP. (ECF No. 1.) On November 12,
20 2019, the summons issued and the order setting the mandatory scheduling conference was filed

21 on November 14, 2019. (ECF Nos. 5, 6.)

22          The order setting the mandatory scheduling conference informed Plaintiff that they were

23 to “diligently pursue service of the summons and complaint” and “promptly file proofs of the

24 service.” (ECF No. 6 at 1.) Plaintiff was referred to Rule 4 of the Federal Rules of Civil

25 Procedure regarding the requirement of timely service of the complaint. (Id. at 1-2.) Further,

26 Plaintiff was advised that “[f]ailure to comply may result in the imposition of sanctions,
27 including dismissal of unserved Defendants.” (Id. at 2.) The order set the mandatory scheduling

28 conference in this matter for February 18, 2020. (Id. at 1.)


                                                    1
 1          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

 2 service of the complaint in civil cases. Rule 4(m) provides:

 3          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
 4          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court
 5          must extend the time for service for an appropriate period.
 6          Here, more than ninety days have passed and Plaintiff has not filed proof that the

 7 complaint and summons have been served on Defendants.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      Within three (3) days of the date of entry of this order, Plaintiff shall either a) file

10                  proof of service on the defendants in this action; or b) show cause in writing why

11                  this action should not be dismissed for failure to comply with Rule 4(m) of the

12                  Federal Rules of Civil Procedure;

13          2.      If Plaintiff fails to file a response to this order the Court shall recommend to the

14                  district judge that this action be dismissed for failure to prosecute;

15          3.      The mandatory scheduling conference set for February 18, 2020, is continued to

16                  May 19, 2020 at 11:30 a.m. in Courtroom 9; and

17          4.      The parties shall file a joint scheduling report seven (7) days prior to the

18                  continued scheduling conference.

19
     IT IS SO ORDERED.
20

21 Dated:        February 11, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       2
